Kruse, J. (dissenting ):
I think it was a fair question of fact whether the formula sold to the defendant by Sweeting was substantially the same as the one which had theretofore been sold by Sweeting to Sebring, and that the jury was warranted in finding that it was not.
The ingredients from which pottery is made seem to be generally known by all potters, so that it is not at all strange that the ingredients contained in the several formulas were nearly alike; but the mixing and the proper proportion of each to be used for obtaining the best results require long and careful study ; as Sweeting says, *780it is the work of a lifetime; and the evidence upon the part of the defendant’s expert tends to sustain this view. He exhibited a sample of the ware he had made, he gave the necessary instruction, turned over the formulas to the defendant, which it used, and I think the case was properly submitted to the jury.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event, upon questions of law and fact.